
	

113 SJ 10 IS: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Menendez (for
			 himself, Mr. Begich,
			 Mr. Blumenthal, Mrs. Boxer, Mr.
			 Cardin, Mr. Lautenberg,
			 Mr. Harkin, Ms.
			 Hirono, Mr. Levin,
			 Ms. Stabenow, and
			 Ms. Warren) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States relative to equal rights for men and women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of
				sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This article shall take effect 2 years
				after the date of
				ratification.
					.
		
